                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                        Case No. 05-cr-146-pp
      v.

RONALD Q. TERRY,

                  Defendant.
______________________________________________________________________________

  ORDER DENYING DEFENDANT’S MOTION FOR A REDUCED SENTENCE
           UNDER THE FIRST STEP ACT OF 2018 (DKT. NO. 834)
______________________________________________________________________________

I.    Procedural and Factual Background

      On May 19, 2005, the defendant was arrested on a federal complaint.

Dkt. No. 15. June 7, 2005, the grand jury indicted the defendant and six

others in a seven-count indictment. Dkt. No. 37. Count One charged all

defendants with conspiring to possess with intent to distribute and to

distribute five kilograms or more of cocaine and fifty grams or more of crack.

Id. at 1-3. Count Six charged the defendant and Mark Cubie with a substantive

count of possession with intent to distribute marijuana, five grams or more of

crack and 500 grams or more of powder cocaine. Id. at 8.

      At the June 9, 2005 arraignment and plea, the government advised that

Count One carried a mandatory minimum penalty of ten years and Count Six

carried a mandatory minimum penalty of five years. Dkt. No. 45 at 2. The

defendant was detained. Dkt. No. 57. On July 19, 2005, the grand jury



                                        1

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 1 of 13 Document 842
returned a superseding indictment, adding a defendant; the charges against

the defendant did not change. Dkt. No. 81.

      After pretrial litigation, the grand jury returned a second superseding

indictment on August 22, 2006. Dkt. No. 259. The indictment added a

defendant and dropped one, but the charges against the defendant remained

the same. Id. A third superseding indictment, returned after extensive litigation

and trial preparation, added a new charge—Count Two alleged that on

September 19, 2002, the defendant, Orlandes Nicksion and Mark Cubie

knowingly discharged a gun during and in relation to the drug conspiracy. Dkt.

No. 419 at 4. It also revised the start date of the conspiracy, indicating that the

conspiracy began “sometime in 2002,” id. at 1, rather than in 2004 as the prior

iterations of the indictment had alleged.

      On October 29, 2007—almost two and a half years after the defendant

was arrested, and the date scheduled for the jury trial—the parties filed a plea

agreement. Dkt. No. 466. The defendant agreed to plead guilty to the

conspiracy charge. Id. at 2-3. This subjected him to a ten-year mandatory

minimum sentence. Id. at 3. That same day, the defendant appeared before

district judge Charles N. Clevert, Jr. and entered his guilty plea. Dkt. No. 474.

      Co-defendants Orlandes Nicksion and Mark Cubie also filed plea

agreements on October 29, 2007. Dkt. Nos. 467, 469. Nicksion agreed to plead

guilty to the conspiracy count. Dkt. No. 467. Cubie pled guilty to the

conspiracy count and one count of carrying a firearm during and in relation to

a drug trafficking offense that occurred on February 2, 2005. Dkt. No. 469.


                                         2

        Case 2:05-cr-00146-PP Filed 06/22/20 Page 2 of 13 Document 842
      The defendant’s presentence investigation report recounted that the

defendant had supplied cocaine to Ronald Banks. Dkt. No. 839-1 at 40. Mr.

Banks indicated that the defendant received the cocaine in kilogram quantities

from his cousin “Lando”—presumably Orlandes Nicksion. Id. Mr. Banks also

recounted that he cooked powder cocaine into crack on a regular basis for the

defendant. Id. Wire taps captured conversations between the defendant and

other members of the conspiracy, discussing drug transactions. Id. at 50-51,

53-67. Several individuals gave post-arrest statements indicating that the

defendant was a distributer of drugs for the Cubie/Nicksion drug organization.

Id. at 70, 76-81. The government described Cubie and Nicksion as the leaders

of the conspiracy, and the defendant and Delano Hill as their distributors. Id.

at 82. The government argued that the defendant was responsible for fifty to

150 kilograms of cocaine. Id. at 82. The defendant disagreed, arguing that he

was responsible for fifteen to fifty kilograms of cocaine. Id. at 84.

      The defendant’s criminal history dated back to age 17, and included

felony convictions for false imprisonment, fleeing and carrying a concealed

weapon and obstructing an officer, as well as misdemeanor drug and bail-

jumping convictions. Id. at 86-90. The defendant had other charge pending at

the time the PSR was prepared. Id. at 91.

      If these were the only facts reflected in the PSR, it appears that the

defendant’s base Guideline offense level would have been 36 if the court had

adopted the government’s drug amounts (under §2D1.1(c)(2) of the 2007

Guidelines Manual) and 34 if the court had adopted the defendant’s drug


                                          3

        Case 2:05-cr-00146-PP Filed 06/22/20 Page 3 of 13 Document 842
amounts (under §2D1.1(c)(3) of the 2007 Guidelines Manual). Subtracting

three levels for acceptance of responsibility under §§3E1.1(a) and (b) would

have resulted in an adjusted offense level of 33 (government’s calculations) or

31 (defendant’s calculations). Given the defendant’s criminal history category of

IV, he would have faced a sentencing range of 188-235 months (government’s

calculations) or 151-188 months (defendant’s calculations).

      But the PSR contained additional facts about an event that occurred on

September 19, 2002. On that date, a witness heard a gunshot, looked outside

and saw an individual fall to the ground; two men were with him, but got into a

gray or silver two-door Monte Carlo with 20” tires and six-point star mag rims

and drive off. Id. at 64-65. When firefighters arrived, they found Earl Benion in

the street with a single gunshot wound to his left hip area; a firefighter heard

Benion say that “Von” had shot him and that “Orlando” was with Von. Id. at

65. Benion told the responding paramedic that Orlando was driving the car and

that Von had shot him. Id. He said something similar to the officer who rode

with him in the ambulance. Id. Benion was taken to the hospital, but died the

following morning. Id. at 65-66. The medical examiner determined that he had

bled to death. Id. at 66. The police investigation eventually revealed that the

defendant had shot Benion and that Orlandes Nicksion had been the second

individual at the scene. Id. at 66-69.

      As a result of this event, the presentence writer recommended that the

court use a base offense level of 38 under §2D1.1(d), id. at 84, which stated

that “[i]f a victim was killed under circumstances that would constitute murder


                                         4

        Case 2:05-cr-00146-PP Filed 06/22/20 Page 4 of 13 Document 842
under 18 U.S.C. §1111 had such killing taken place within the territorial or

maritime jurisdiction of the United States,” the court should apply either

§2A1.1 (First Degree Murder) or §2A1.2 (Second Degree Murder) . The

presentence writer noted that evidence indicated that the defendant shot

Benion while trying to collect a drug debt Benion owed him and Nicksion. Id.

The presentence writer opined that, because the defendant appeared to have

planned to use the gun to intimidate Benion, the shooting was more

appropriately characterized as second-degree murder, therefore recommending

the base offense level of 38 under §2A1.2, rather than the base offense level of

43 under §2A1.1. Id.

      The defendant objected, asserting that the shooting constituted voluntary

manslaughter as defined under 18 U.S.C. §1112(a) (defined as the unlawful

killing of a human being without malice upon a sudden quarrel or heat of

passion), and therefore that the court should use the drug amount guidelines

in §2D1.1 to calculate the defendant’s offense level. Id. at 2.

      Judge Clevert had scheduled the defendant, Nicksion and Cubie for a

consolidated sentencing hearing on August 22, 2008. Dkt. No. 508. But when

the parties appeared that day, Nicksion and Cubie objected to the presentence

writer’s recommendation that they receive guidelines enhancements for

Benion’s death. Dkt. No. 556 at 2. The defendant stood silent on the issue of

the death of Mr. Benion but asked to proceed to sentencing that day as

scheduled. Id. Judge Clevert adjourned the sentencing hearings for Nicksion

and Cubie, id. at 2, but conducted the defendant’s sentencing hearing as


                                         5

        Case 2:05-cr-00146-PP Filed 06/22/20 Page 5 of 13 Document 842
scheduled and overruled his objection to the use of the second-degree murder

guideline to set his base offense level, dkt. no. 839-1 at 1. Subtracting three

levels for acceptance of responsibility from the base offense level of 38, Judge

Clevert concluded that the defendant’s adjusted offense level was 35, which in

criminal history category IV yielded a sentencing range of 235 to 293 months.

Id. Judge Clevert sentenced the defendant to serve 260 months in custody

followed by five years of supervised release. Dkt. Nos. 557, 558.

      Judge Clevert sentenced co-defendant Cubie on October 30, 2008. Dkt.

No. 572. He sentenced Cubie to serve 235 months on the drug conspiracy

charge and sixty months consecutive on the gun charge, for a total sentence of

295 months. Id. at 1, Dkt. No. 579. Judge Clevert specifically stated that he

had not enhanced Cubie’s sentence based on Benion’s death and asked the

presentence writer to modify the PSR to say that. Dkt. No. 572 at 2. Judge

Clevert stated that the government was not asking the court to enhance

Cubie’s sentence based on Benion’s death. Dkt. No. 657 at 23.

      In November 2008, Orlandes Nicksion moved to withdraw his guilty plea.

Dkt. No. 578. The court granted that motion. Dkt. No. 586. Nicksion went to

trial in June 2009. Dkt. Nos. 605-606. The jury found him guilty on the

conspiracy count and on the charge of knowingly discharging a firearm during

and in relation to a drug trafficking offense—the shooting of Earl Benion. Dkt.

No. 611. In October 2009, Judge Clevert sentenced Nicksion to serve 480

months in custody. Dkt. No. 627. In 2016, the court denied Nicksion’s motion




                                         6

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 6 of 13 Document 842
for a sentence reduction under Amendment 782, because his guideline range

was calculated under §2A1.2, not §2D1.1. Dkt. No. 803.

      The defendant appealed his sentence, dkt. no. 560, and the Seventh

Circuit affirmed, dkt. no. 612. When Judge Clevert retired in March 2015, the

case was reassigned to this court.

      On April 3, 2020, the court granted co-defendant Cubie’s motion for a

reduced sentence under the First Step Act. Dkt. No. 831.

II.   Analysis

      The conspiracy to which the defendant pled guilty 1 involved five

kilograms or more of powder cocaine and fifty grams or more of crack; at the

time of his sentencing, 21 U.S.C. §841(b)(1)(A) mandated a ten-year mandatory

minimum sentence for those amounts. Section 404 of the First Step Act of

2018 made retroactive to offenses committed prior to 2010 the Fair Sentencing

Act of 2010, which reduced the mandatory minimum for crack so that



1
 The defendant asserts that the conspiracy to which he pled guilty covered the
period from 2004 through May 16, 2005, citing to the plea agreement. Dkt. No.
834 at 1, citing Dkt. No. 466 at 2. The plea agreement states in paragraph 2
that the defendant had been charged in “three counts of a nine-count third
superseding indictment . . . .” Dkt. No. 466 at ¶2. Count One of the third
superseding indictment alleged that “[b]eginning in sometime in 2002 and
continuing through May 15, 2005,” six defendants—Cubie, Nicksion, the
defendant, Delano Hill, Jose Lopez and Donald Buchanan—engaged in a
conspiracy. Dkt. No. 419 at 1. But the plea agreement quotes Count One of the
second superseding indictment, which alleged that “[b]eginning in sometime in
2004,” eight defendants—Cubie, Nicksion, the defendant, Anthony Burke,
Delano hill, Sylvester Pigram, Jose Lopez, and Donald Buchanan—engaged in a
conspiracy. Dkt. No. 466 at 2 (plea agreement). See Dkt. No. 259 at 1 (second
superseding indictment). The drafter of the plea agreement appears to have
quoted an indictment that had been, for lack of a more accurate term,
superseded by a subsequent indictment.
                                       7

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 7 of 13 Document 842
possession of fifty grams or more would result in a five-year mandatory

minimum and a maximum of forty years.

      The defendant argues that he meets the criteria for a reduced sentence

under the First Step Act, because his offense was committed before August 3,

2010 (the effective date of the Fair Sentencing Act), he hasn’t been sentenced or

resentenced under that statute and he hasn’t previously filed a request for a

reduction under the First Step Act. Dkt. No. 834 at 3. Those facts are true. And

the statute the defendant was convicted of violating—conspiracy to violate 21

U.S.C. §841(a)(1)—is a “covered offense.” See United States v. Turner, Case No.

05-cr-11 at Dkt. No. 272, page 6 (E.D. Wis. Oct. 31, 2019).

      But First Step Act reductions are discretionary. The court cannot

conclude that this is an appropriate case for exercising that discretion, even if

the defendant is eligible for the reduction (and the court makes no finding on

that question). Judge Clevert did not calculate the defendant’s sentencing

guidelines or his sentencing range based on the amount of crack attributed to

him. Judge Clevert calculated the defendant’s guidelines and his sentence

based on the fact that he found that during the drug conspiracy to which the

defendant pled guilty—regardless of the amount or type of controlled

substances it involved—a victim (Earl Benion) was killed under circumstances

that would constitute second-degree murder. The defendant is not a member of

“that forgotten group of offenders serving sentences under guidelines deemed

now, and as far back as 2010, to be overly harsh” because they were based

solely on the fact that his offenses involved crack cocaine and not powder. Id.


                                        8

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 8 of 13 Document 842
at 25 (quoting United States v. Mack, No. 00-323-02 (KSH), 2019 WL 3297495,

at *13 (D.N.J. July 23, 2019)). Had the defendant been convicted of conspiring

to distribute only powder cocaine, and not crack, the result would have been

the same—Judge Clevert would have calculated his sentence under §§2D1.1(d)

and 2A1.2, and his sentencing range would have been 235 to 293 months.

      The defendant argues that he has been in prison for a very long time

(over fifteen years) despite never having been charged with or convicted of a

homicide. Dkt. No. 834 at 7-9. While the defendant admits that he shot Benion

one time in the hip and that Benion died the next day, he argues that he never

was able to confront the claims that he acted with malice aforethought, and

says that he was essential “found guilty of second-degree murder on paper”

and sentenced accordingly. Id. at 8. The defendant explains that he is not

trying to disturb Judge Clevert’s ruling in that regard; he implies that he has

suffered enough. Id.

      Although the defendant asserts that he is not challenging Judge Clevert’s

finding, he is. The defendant now suggests that this court should reduce his

sentence because he did not have the opportunity to challenge the allegation

that he acted with malice aforethought before a jury. But he had the

opportunity to make that argument before Judge Clevert. He did not. In fact, at

the joint portion of the August 22, 2008 sentencing hearing, the defendant

withdrew his objection to the use of §2A1.2 because the government planned to

introduce evidence on the issue. Dkt. No. 570 at 20. The defendant could have

argued to the Seventh Circuit that Judge Clevert erred in finding that his


                                        9

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 9 of 13 Document 842
shooting of Benion amounted to second-degree murder; he admits he did not.

The defendant could have filed a §2255 petition collaterally attacking his

sentence on that ground. He did not. For this court to reduce the defendant’s

sentence because the conspiracy to which he pled involved crack when his

sentence was not driven by that fact would subvert the purpose and intent of

the First Step Act.

      The defendant argues that his health has deteriorated while he has been

in custody (specifically his vision). Dkt. No. 834 at 4. The court is sorry to hear

of the deterioration of the defendant’s vision, and to hear that he believes it is

because he did not receive the appropriate eye surgery until six years after

sentencing. The fact that someone has been convicted of a crime and sentenced

to prison should not mean that he is denied appropriate health care. But there

are processes for inmates to follow—they can file health services requests, file

inmate complaints if they are not seen or treated, even file civil rights suits

under 42 U.S.C. §1983 and see injunctive relief. The defendant’s request now,

many years later, to have his sentence reduced because he did not timely

receive the surgery he needed is not, in the court’s view, a reason for the court

to exercise its discretion under these circumstances.

      The defendant also says that he has used his time in prison to

participate in and complete programming. Id. at 5. This is good to hear; it will

serve the defendant well while he is in custody and upon his release. But

again, under the circumstances, it is not a basis for the court to exercise its

discretion.


                                         10

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 10 of 13 Document 842
      As to his plans for release, the defendant says that he would live with his

father, doing office work at Terry Transport, his father’s company. Id. The

defendant’s father says the defendant’s grandmother would like to see him

again, and the defendant says he has grandchildren he has not met. Id. He

says that he will have support in the community when released. Id. It is not

just the defendant who is punished when he is incarcerated; his family suffers,

too. Most defendants, however, face similar family suffering when they are

incarcerated. The fact that the defendant could work at his father’s office is not

a reason for the court to exercise its discretion.

      The defendant argues that due to COVID-19, he has been stuck for over

three months at the Federal Transfer Center in Oklahoma City (rather than

being transferred to Terre Haute as planned), a facility that has no

programming available and has fifty COVID-positive inmates. Dkt. No. 834 at

5-6. The defendant also states that he has rheumatoid arthritis, which at least

one organization has speculated may put a person at higher risk for severe

illness if infected with COVID-19. Dkt. No. 834 at 6.

      The defendant did not style his motion as a motion for compassionate

release under 18 U.S.C. §3582(c)(2). But construing the motion in that light,

the court could not grant it. The defendant has not demonstrated that he first

sought compassionate release from the warden of the Transfer Facility, or that

the warden failed to act within thirty days of the request. The defendant has

not presented “extraordinary and compelling reasons” for a compassionate

release reduction. The defendant is forty-five years old. Dkt. No. 839-1 at 32.


                                         11

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 11 of 13 Document 842
He is not in the “vulnerable” age group (people sixty-five and over) identified by

the CDC as people at higher risk for severe illness if they are infected.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-higher-risk.html. While rheumatoid arthritis is an autoimmune and

inflammatory disease, https://www.cdc.gov/arthritis/basics/rheumatoid-

arthritis.html, and while the CDC says that people with weakened immune

systems are at higher risk of getting severely ill if infected,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

immunocompromised.html, someone with RA does not necessarily have a

weakened immune system.

      The court does not mean to downplay the defendant’s concerns about

COVID-19. The court has received numerous motions from inmates at facilities

with large outbreaks of COVID. The court is aware that inmates cannot socially

distance, cannot wash their hands as often as they would like, cannot avoid

contact with others, sometimes have no access to masks or hand sanitizer.

Inmates are afraid—for themselves and their families, whom they can’t help

while in custody. But the existence of the virus does not, standing alone,

demonstrate “extraordinary and compelling circumstances” justifying

compassionate release.

      Finally, the defendant states in his motion that this court “has ruled that

similarly situated defendants meet the criteria for a reduce sentence under the

First Step Act, including co-defendant Mark Cubie in this case.” Dkt. No. 834

at 2. He is correct that the defendant granted defendant Cubie’s First Step


                                          12

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 12 of 13 Document 842
motion. It cannot agree, however, that the defendant is “similarly situated” to

co-defendant Cubie. Cubie was one of the two leaders of the drug organization

for which the defendant was a distributor, Orlandes Nicksion being the other.

But the government presented no evidence in this case that Cubie was involved

in the shooting of Earl Benion. There was some intimation in Cubie’s case that

Cubie made a threat to a third party which set off a chain of events that

eventually led to the shooting. But there is no dispute that the defendant

pulled the trigger and shot Mr. Benion. The court already has explained that it

was that shooting, not the amount of drugs attributed to the defendant, which

drove the defendant’s sentence. The same was not true of co-defendant Cubie.

His sentence was driven by the amount of drugs attributed to him, and the

court reduced his sentence based on that fact.

III.   Conclusion

       The court DENIES the defendant’s motion for a reduced sentence under

the First Step Act of 2018. Dkt. No. 834.

       Dated in Milwaukee, Wisconsin this 22nd day of June, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       13

       Case 2:05-cr-00146-PP Filed 06/22/20 Page 13 of 13 Document 842
